
	
		I
		112th CONGRESS
		1st Session
		H. R. 1563
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Schock (for
			 himself, Mr. Jackson of Illinois,
			 Mr. Thompson of Mississippi,
			 Mr. Johnson of Illinois,
			 Mr. Quigley,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Clay, and
			 Mr. Meeks) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of the archeological site and surrounding land of the
		  New Philadelphia town site in the State of Illinois, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Philadelphia, Illinois, Study
			 Act.
		2.FindingsCongress finds that—
			(1)Frank McWorter, an
			 enslaved man, bought his freedom and the freedom of 15 family members by mining
			 for crude niter in Kentucky caves and processing the mined material into
			 saltpeter;
			(2)New Philadelphia,
			 founded in 1836 by Frank McWorter, was the first town planned and legally
			 registered by a free African-American before the Civil War;
			(3)the first railroad
			 constructed in the area of New Philadelphia bypassed New Philadelphia, which
			 led to the decline of New Philadelphia; and
			(4)the New
			 Philadelphia site—
				(A)is a registered
			 National Historic Landmark;
				(B)is covered by
			 farmland; and
				(C)does not contain
			 any original buildings of the town or the McWorter farm and home that are
			 visible above ground.
				3.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Study
			 AreaThe term Study Area means the New Philadelphia
			 archeological site and the surrounding land in the State of Illinois.
			4.Special resource
			 study
			(a)StudyThe
			 Secretary shall conduct a special resource study of the Study Area.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the Study Area;
				(2)determine the
			 suitability and feasibility of designating the Study Area as a unit of the
			 National Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the Study Area
			 by—
					(A)Federal, State, or
			 local governmental entities; or
					(B)private and
			 nonprofit organizations;
					(4)consult
			 with—
					(A)interested
			 Federal, State, or local governmental entities;
					(B)private and
			 nonprofit organizations; or
					(C)any other
			 interested individuals; and
					(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under paragraph
			 (3).
				(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any conclusions
			 and recommendations of the Secretary.
				
